With regards to claims 1-10, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on a low-noise amplifier configured to amplify a radio- frequency receive signal from the first receive terminal or from the second receive terminal; and a receive switch configured to selectively connect the first receive terminal or the second receive terminal to the low-noise amplifier, wherein: the multiplexer is configured to receive the radio- frequency receive signal at the common terminal and output the radio-frequency receive signal from the first receive terminal or the second receive terminal, and a pass band of the first receive filter is a receive band of the radio-frequency receive signal. With regards to claims 11 and 12, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on Smith chart, an impedance of the bandpass filter intersects a center point of noise figure circles at which a noise figure of the low-noise amplifier is minimized, and a center point of gain circles at which a gain of the low-noise amplifier is maximized.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 24, 2022
/K.E.G/Examiner, Art Unit 2843      

/Stephen E. Jones/Primary Examiner, Art Unit 2843